Citation Nr: 0909374	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbar spine with radiculopathy. 

2.  Entitlement to service connection for residuals of 
bronchiesctasis, status post left lower lobectomy. 

3.  Entitlement to service connection for chronic bronchitis. 

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for coronary artery 
disease and congestive heart failure, secondary to a lung 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 8, 1967 to July 
14, 1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision, by the Nashville, Tennessee, Regional Office (RO), 
which denied the  Veteran's claims of entitlement to service 
connection for degenerative joint and disc disease of the 
lumbar spine with radiculopathy, service connection for 
bronchiectasis, left lung, status post left lower lobectomy 
(claimed as a lung disorder), and service connection for 
coronary artery disease and congestive heart failure, claimed 
as secondary to the lung disorder.  He perfected a timely 
appeal to that decision.  

In his substantive appeal (VA Form 9), received in July 2005, 
the Veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO (a Travel Board hearing) in conjunction with 
this current claim.  The Veteran appeared and offered 
testimony at a hearing before a Decision Review Officer (DRO) 
in December 2006.  A transcript of the hearing is of record.  
Subsequently, a Travel Board hearing was scheduled for 
December 2007, at the RO; however, on the day of the hearing, 
the Veteran cancelled the hearing.  Thus, the Board finds 
that the Veteran's request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the  Veteran is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  
The evidence currently on record is insufficient for the 
purpose of adjudicating the Veteran's claims.  

A.  S/C for residuals of bronchiectasis.

The Veteran is seeking service connection for bronchiectasis, 
and he in essence argues that this disability was aggravated 
by service.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The clear and unmistakable-evidence standard 
requires that the result be undebatable.  Cotant v. West, 17 
Vet. App. 116, 131 (2003).  In considering the effect of 
section 1111 on claims for service-connected disability, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that the government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. 
Cir. 2004) citing 38 U.S.C.A. § 1153.  

The report of the Veteran's June 7, 1967 enlistment 
examination does not record the presence of bronchiectasis, 
and a chest X-ray was stated to be negative.  Under this 
situation, in the absence of notation of bronchiectasis on 
the enlistment examination report, the Veteran is to be 
presumed sound at service entrance unless clear and 
unmistakable evidence demonstrates that bronchiectasis 
existed before service and clear and unmistakable evidence 
demonstrates that bronchiectasis was not aggravated by 
service.  

In this case, there is private medical statement, dated June 
8, 1964, indicating that the Veteran had had bronchiectasis 
prior to service; and, on June 7, 1955 he had a left 
lobectomy of the lung.  The physician noted that, since that 
time, the Veteran had intermittent respiratory infection but 
had been in generally good health.  

Service medical records include a Report of Medical Board 
proceedings, dated June 27, 1967, indicating that the Veteran 
reported a history of a left lower lobectomy on June 7, 1955 
and bronchiectasis.  He had been in basic training for about 
two weeks and had been short winded when doing pushups and 
other strenuous exercises.  Examination revealed a left 
thoracotomy scar which was well healed.  The left thoracic 
cavity had musical rhonchi through both lung fields.  The 
examination was otherwise unremarkable, vital capacity was 
normal, there was evidence of chronic bronchitis, and left 
lower lobectomy and decreased vital capacity.  The pertinent 
diagnoses were bronchiectasis, left lung, existed prior to 
service (EPTS), and left lower lobectomy June 1955, secondary 
to bronchiectasis, also EPTS.  It was determined that the 
Veteran was physically disqualified for enlistment.  

Post service treatment records show that the Veteran 
continues to receive treatment for respiratory symptoms, 
including chest congestion, chest pain and upper respiratory 
infections.  A chest x-ray, dated in August 1998, revealed 
linear atelectasis, left lung base and pleural scarring in 
the left lung base.  A consultation report, dated in October 
2003, noted that the Veteran had a fairly severe chronic lung 
disease; the examiner noted that the Veteran's perioperative 
risk of pulmonary complications would be moderate to high.  

At his personal hearing in December 2006, the Veteran 
testified that he had a partial of his lung removed at the 
age of 7 or 8; he stated that, after the surgery, he was able 
to participate in High School sports without any breathing 
difficulty.  The Veteran reported that he did not have the 
need to follow up with doctors or take any medications for 
his problem prior to service.  The Veteran indicated that his 
enlistment examination was completely normal.  The Veteran 
testified that the strenuous exercises they performed during 
basic training aggravated his lung problems.  

While there are treatment notes of record documenting 
treatment before and during service for bronchiectasis, as 
well as treatment for residual lung impairment after service, 
the RO also has not determined whether there is clear and 
unmistakable evidence that the pre-existing lung disorder was 
not aggravated to a permanent degree in service beyond that 
which would be due to the natural progression of the 
condition.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the Veteran 
due process of law, the Veteran's claims folder should be 
reviewed in order to obtain a VA medical opinion regarding 
whether the Veteran had a preexisting lung disorder that was 
aggravated by service.  


B.  S/C for COPD and chronic bronchitis.

Service medical records show that the Veteran was seen for 
complaints of shortness of breath on June 27, 1967; 
examination revealed evidence of chronic bronchitis.  Post 
service treatment records, dated from 1997 through October 
2003, including VA as well as private treatment records, show 
diagnoses of COPD and chronic bronchitis.  

At his personal hearing in December 2006, the Veteran 
testified that he has had recurring lung problems since his 
separation from service and that his current lung problems 
are related to his diagnosis in service.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c) (4) (2008).  In this appeal, there 
is no medical opinion addressing the question of whether 
there exists a medical relationship, if any, between service 
and the  Veteran's current lung disorders, diagnosed as COPD 
and bronchitis; such a medical opinion would be helpful in 
resolving this claim.  See 38 U.S.C.A. § 5103A (d) (2) (West 
2002); 38 C.F.R. § 3.159(c) (4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  An examination is 
needed in order to obtain an informed opinion as to the 
relationship between the current lung disorders, namely COPD 
and bronchitis, and service.  

C.  S/C for coronary artery disease, secondary to lung 
disease.

In addition, at his personal hearing in December 2006, the 
Veteran maintained that the lung condition and the lack of 
oxygen contributed to the development of coronary artery 
disease and other heart problems.  See 38 C.F.R. § 3.310 
(2008); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the  Veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability).  

It is noteworthy that, in a medical statement dated July 31, 
2003, Dr. Frank Lauro stated that the Veteran was seen with 
increasing complaints of shortness of breath and chest pain.  
On examination, heart sounds were difficult to auscultate 
secondary to the Veteran's barrel chest.  Dr. Lauro stated 
that the Veteran was experiencing possibly the onset of 
congestive heart failure and/or combination with exacerbation 
of COPD.  

Given the Veteran's apparent contention that he currently has 
heart disabilities that are secondary to his lung disorders, 
the Board finds that the claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that where a decision on one issue would have a "significant 
impact" upon another, and that could render any appellate 
review meaningless and a waste of judicial resources, the two 
claims are inextricably intertwined).  Thus, the Board finds 
that the Veteran's claim for service connection for coronary 
artery disease and congestive heart failure should be held in 
abeyance, pending additional development and readjudication 
of his claim for service connection for lung disorders, 
including residuals of bronchiectasis, COPD, and bronchitis.  

D.  S/C for degenerative joint and disc disease of the lumbar 
spine.

The Board notes that the record shows that the Veteran is 
receiving Social Security Disability.  Outpatient treatment 
records of November 1997 note that the Veteran stated he was 
receiving Social Security benefits.  More recently, during 
his personal hearing in December 2006, the Veteran indicated 
that he has been on Social Security Disability since 1987.  
However, no records from the Social Security Administration 
(SSA) have been requested or associated with the claim file.  
Because the SSA's decision and the records upon which the 
agency based its determination may be relevant to VA's 
adjudication of his pending claims, VA is obliged to attempt 
to obtain and consider those records.  38 U.S.C.A. § 5103A(c) 
(3); 38 C.F.R. § 3.159(c) (2); see also Diorio v. Nicholson, 
20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Therefore, attempts should be 
made to obtain the SSA records.  38 C.F.R. § 3.159(c) (2).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and request 
all pertinent documentation pertaining to 
any claim for disability benefits by the 
Veteran including any medical records 
that Social Security has regarding the 
Veteran.  These records should be 
associated with the claims file.  

2.  Upon completion of the above, the 
Veteran should be afforded a VA pulmonary 
disorder examination in order to 
determine the nature and etiology of any 
respiratory disorder(s) found.  The 
examiner should review the contents of 
the claims file, and obtain relevant 
history from the Veteran.  All indicated 
tests and studies should be undertaken.  
Following the examination, the examiner 
should express opinions on the following 
questions:(a) What is the diagnosis (are 
the diagnoses) of the  Veteran's current 
pulmonary disorder(s); (b) If any 
diagnosed pulmonary disorder is shown to 
have preexisted service, was there (1) a 
pathological worsening of the preexisting 
condition during service? and (2) if yes, 
was the increase in severity due to the 
"natural progress" of the disorder or was 
the increase beyond that which would be 
considered the "natural progress" of the 
disorder; (c) for any pulmonary disorder 
diagnosed, specifically COPD and 
bronchitis, which is not shown to have 
preexisted service, opine whether it is 
at least as likely as not that any 
disorder had its onset in service or is 
related to any event or episode of 
service.  A complete rationale should be 
provided for all opinions expressed.  

3.  If upon completion of the above 
actions the claims remain denied, the 
case should be returned to the Board 
after compliance with requisite appellate 
procedures.  

By this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the Veteran until he is 
notified.  The purposes of this REMAND are to further develop 
the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



